DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
1.	Claims 1-20 are pending and currently under consideration for patentability.

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on August 11, 2020, December 14, 2020, July 13, 2021 August 24, 2021, June 3, 2022, July 8, 2022 and August 24, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites the limitation “…dividing a distance between the first and the second ultrasonic sensors with the first and second transit times and.” The claim is incomplete, unclear and indefinite due to the “and” at the end of the claim.
	Claim 5 is rejected for depending from claim 4.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-3, 6, 8-13, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spani et al. (US 5,463,906).

5.	With regard to claims 1, 2 and 20, Spani discloses a medical device system (Fig. 1; abstract; col. 1, lines 14-18) comprising: an elongated body (flow body, 1) defining a lumen (elongate ultrasonic chamber, 12), the elongated body (1) comprising a proximal portion and a distal portion (Figs. 1, 5); a sensor (several external, ultrasonic transducer assemblies, 30) coupled to the elongated body (1; col. 11, lines 6-30; Figs. 1, 5), the sensor (30) comprising: a first ultrasonic sensor (one of several external, ultrasonic transducers, 301) configured to transmit a first ultrasonic signal in a first direction through a fluid flowing distally within the lumen (12; col. 1, lines 29-36; col. 4, lines 41-50; col. 6, lines 36-58; col. 13, lines 39-64); a second ultrasonic sensor (a second of several external, ultrasonic transducers, 301)  configured to transmit a second ultrasonic signal in a second direction through the fluid flowing distally within the lumen (col. 1, lines 29-36; col. 4, lines 41-50; col. 6, lines 36-58; col. 13, lines 39-64), the second ultrasonic sensor (second 301) being positioned on the elongated body (1) proximal to the first ultrasonic sensor (first 301; Fig. 5; col. 13, lines 65 - col. 14, line 13); and processing circuitry (acoustic flowmeter, 32 and electrical wires, 31) configured to: determine a first transit time of the first ultrasonic signal, the first transit time is a time from transmission from the first ultrasonic sensor (first 301) to reception by the second ultrasonic sensor (second 301; col. 1, lines 29-36; col. 6, lines 11-36); determine a second transit time of the second ultrasonic signal, the second transit time is a time from transmission from the second ultrasonic sensor (second 301) to reception by the first ultrasonic sensor (first 301; col. 1, lines 29-36; col. 6, lines 11-36); and determine a flow velocity of the fluid through the lumen (12) based on the determined first and second transit times of the first and the second ultrasonic signals (abstract; col. 1, lines 29-36; col. 8, lines 11-36), wherein the first ultrasonic sensor (first 301) is configured to receive the second ultrasonic signal transmitted through the fluid flowing in the lumen (12; col. 1, lines 29-36); wherein the second ultrasonic sensor (second 301) is configured to receive the first ultrasonic sound transmitted through the fluid flowing in the lumen (12; col. 1, lines 29-36; col. 4, lines 41-50; col. 6, lines 36-58; col. 13, lines 39-64).

6.	With regard to claims 11 and 12, Spani discloses a method (technique; abstract; col. 1, lines 29-37) comprising: transmitting, with a first ultrasonic sensor (first 301), a first ultrasonic signal in a first direction through a fluid flowing distally within a lumen (12) defined by an elongated body (1) comprising a proximal portion and a distal portion (Figs. 1, 5; col. 1, lines 29-36; col. 4, lines 41-50; col. 6, lines 36-58; col. 13, lines 39-64); transmitting, with a second ultrasonic sensor (second 301) being positioned on the elongated body proximal to the first ultrasonic sensor, a second ultrasonic signal in a second direction through the fluid flowing distally within the lumen (12; col. 1, lines 29-36; col. 4, lines 41-50; col. 6, lines 36-58; col. 13, lines 39-64); receiving, with the first ultrasonic sensor (first 301), the second ultrasonic signal transmitted through the fluid flowing in the lumen (12; col. 1, lines 29-36; col. 4, lines 41-50; col. 6, lines 36-58; col. 13, lines 39-64); receiving, with the second ultrasonic sensor (second 301), the first ultrasonic sound transmitted through the fluid flowing in the lumen (12; col. 1, lines 29-36; col. 4, lines 41-50; col. 6, lines 36-58; col. 13, lines 39-64); determining, with processing circuitry (32 connected via 31), a first transit time of the first ultrasonic signal, wherein the first transit time is a time from transmission from the first ultrasonic sensor (first 301) to reception by the second ultrasonic sensor (second 301; col. 1, lines 29-36; col. 6, lines 11-36); and determining, with the processing circuitry (32, 31), a second transit time of the second ultrasonic signal, wherein the second transit time is a time from transmission from the second ultrasonic sensor (second 301) to reception by the first ultrasonic sensor (first 301; col. 1, lines 29-36; col. 6, lines 11-36); and determining, with the processing circuitry (32, 31), a flow velocity of the fluid through the lumen (12) based on the determined first and second transit times of the first and the second ultrasonic signals (abstract; col. 1, lines 29-36; col. 8, lines 11-36).

7.	With regard to claims 3 and 13, Spani discloses determining, with the processing circuitry (32, 31), a flow rate of the fluid through the lumen (12) based on the determined flow velocity and a cross-sectional area of the lumen (12; abstract; col. 1, lines 29-49; col. 8, lines 11-36).

8.	With regard to claims 6, 8, 16 and 18, Spani discloses detecting, with the processing circuitry (32, 31), frequency shifts through a doppler effect in the first or the second ultrasonic signal (col. 1, line 38 - col. 2, line 13); and determining, with the processing circuitry (32, 31), a change in flow rate of the fluid through the lumen (12) based on the flow velocity and a cross-sectional area of the lumen (12) over time (abstract; col. 1, lines 29-49; col. 8, lines 11-36).

9.	With regard to claims 9 and 10, Spani discloses that the sensor (30) coupled to the elongated body (1) is configured to be removed from the elongated body (1; see double-sided arrows of Fig. 1; col. 11, lines 6-30; Figs. 1, 5); and wherein the sensor (30) is configured to be reused (col. 11, line 43 - col. 12, line 28; removal of one elongated body and replacement with another for taking new set of measurements). 

10.	With regard to claim 19, Spani discloses that the first ultrasonic sensor (first 301) and the second ultrasonic sensor (second 301) are coupled to a sensor body (elongate body, 41; Fig. 1) configured to be removably attached to the elongated body (1; col. 11, line 43 - col. 12, line 28).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	Claim(s) 4, 5, 7, 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Spani.

12.	With regard to claims 4, 5, 14 and 15, while Spani discloses determining, with the processing circuitry (32, 31), an actual fluid velocity, which is inversely proportional to the cosine of the angle between the ultrasonic axis and the flow axis and to the frequency of the ultrasound and is directly proportional to the detected frequency shift and to the velocity of sound in the fluid medium (col. 1, line 29 - col. 2, line 13), Spani is silent in regard to determining, with the processing circuitry (32, 31), an average velocity by dividing a distance between the first and second ultrasound sensors with the first and second transit times; and that the average velocity is determined by half the distance between the first and second sensors, multiplied by, the difference of the transit time of the first ultrasonic signal and second ultrasonic signal, divided by, the transit time of the first ultrasonic signal multiplied by the transit time of the second ultrasonic signal.
	However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the velocity measurement techniques of the processing circuitry disclosed by Spani, to include conventional mathematic equations using known variables to make reasonable determinations, since such design options and processing circuitry determinations are trivial and would be considered by one having ordinary skill in the art without the exercise of inventive skill.  Further, one having ordinary skill in the art would be motivated to program the processing circuitry with numerous measurement calculations in view of the actual velocity equation presented by Spani in column 1, line 29 to column 2, line 13.

13.	With regard to claims 7 and 17, while Spani discloses detecting, with the processing circuitry (32, 31), frequency shifts through a doppler effect in the first or the second ultrasonic signal (col. 1, line 38 - col. 2, line 13); and determining, with the processing circuitry (32, 31), an actual fluid velocity, which is inversely proportional to the cosine of the angle between the ultrasonic axis and the flow axis and to the frequency of the ultrasound and is directly proportional to the detected frequency shift and to the velocity of sound in the fluid medium (col. 1, line 29 - col. 2, line 13), Spani is silent in regard to determining, with the processing circuitry, a change in flow velocity based on the frequency shifts by dividing a doppler frequency by the frequency of the first ultrasonic signal and multiplying a speed of sound.
	However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the change in flow velocity measurement techniques of the processing circuitry disclosed by Spani, to include conventional mathematic equations using known variables to make reasonable determinations, since such design options and processing circuitry determinations are trivial and would be considered by one having ordinary skill in the art without the exercise of inventive skill.  Further, one having ordinary skill in the art would be motivated to program the processing circuitry with numerous measurement calculations in view of the actual velocity equation presented by Spani in column 1, line 29 to column 2, line 13.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Greenwald et al. (US PGPUB 2011/0046514) discloses a real time urine monitoring system.
	Gaines et al. (US PGPUB 2015/0093307) discloses a certification cassette and related methods.
	Drost et al. (US PGPUB 2009/0143673) discloses a transit time ultrasonic flow measurement.
	Hekmat et al. (US PGPUB 2009/0105799) discloses a renal assessment system and method.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J MENSH/Primary Examiner, Art Unit 3781